Day, J.
1. MORTGAGE: foreclosure for one installment: redemption. On the 7th day of June, 1877, the defendant Martha P. Eaines executed to the defendant I. P. Eickabaugh, a mortgage upon the property in corn troversy to secure two promissory notes of even , , , „ .. ,. date with the mortgage, one for §500, due on the 7th day of June 1879, and one'for $450 due on the 7th day of June, 1880. ' On the 9th day of August, 1878, I. P. Eickabaugh indorsed these notes and transferred the mortgage to the plaintiffs. When the note first falling due matured, the *606plaintiffs commenced an action thereon, and prayed for a decree of foreclosure of the mortgage, making no reference in the petition to the other note secured by the mortgage. At the September term, 1879, of the Mills ■ District Court, a judgment was rendered in favor of plaintiffs on said first note for the sum of $564.59 and costs and attorney’s fees, and a decree was entered foreclosing the mortgage. On the* 21st day of November, 1879, the property was sold under special execution to the plaintiffs, for $671.01. On the 9th day of April, 1880, Martha P. Raines sold and conveyed the property by warranty deed to the defendant Cline, and agreed to redeem the property from the foreclosure sale. On the 21st day of August, 1880, Mrs. Raines redeemed from the foreclosure sale.
On the 25th day, of August, 1880, the plaintiffs commenced this action to foreclose the mortgage for the other note secured thereby. The facts of this case bring it clearly and fully within the principles announced by this court in Escher v. Simmons, 54 Iowa, 269. See, also, Poweshiek County v. Dennison, 36 Iowa, 244; Clayton v. Ellis, 50 Iowa, 590. We deem it unnecessary to repeat, or add to what has been said in those cases. Following those decisions, the judgment of the District Court is
Affirmed.